Title: To Alexander Hamilton from Alexander Thompson, 15 September 1799
From: Thompson, Alexander
To: Hamilton, Alexander


          
            Sir
            Albany Sepr. 15th. 1799—
          
          I have the honor to inform you of my Arrival at this place from Fort Niagara on Friday evening, I left the Garrison on Wednesday the 28th. August, No Officer but Lieutenant Visscher from Oswago, (with whom came the troops) had Arrived, contrary-winds on the lake, and   the Waters remarkably low on the Oswago and  Mohawk rivers, made our passage (in a private old boat) very fatigueing, the late rains makes the communication much easier, in consequence of your Letter to Major     Rivardi, After  Lieut Visshers Arrival he permitted me leave of Absence for two months to accompany my family to Fort Niagara with the Assistance of a Corporal and three Men of my Company, Will you be pleased Sir, to  Accept my respectfull Acknowledgements, for your goodness in this instance to me and my dear little family, on Account of the prevailing fever in our City my family are on their Way here, And I shall return to my command with all possible expedition,
          I have the honor to enclose Lieut Visschers letter
          Lieutenant Talman has requested to Join the Company at Niagara, Major Rivardi has committed to Memorandums various Subjects to be communicated to you in conversation respecting the Garrison, reports are prevalent here, that you may be in  town in a few days. Should that take place, I shall have the honor to present them, if Not, I take the liberty to transmit copies—Major Rivardi wrote by me to Mr. Henry Glen respecting a boat for the Use of the Garrison, and that the boat could  be   brought on my return, As I have a Corporal and three Men,  Mr. Glen replies the Order must be from General Hamilton, I Submit it to your pleasure Sir, As to the Convenience and comfort of  my family, And Should it meet your approbation, that I may be directed to Apply to Mr. Glen,
          With Sentiments of great Respect And esteem, I have the honor to be Sir, Your most Obedient Humble Servant
          
            Alexr. Thompson Captain
             1st. Regt. Artillerists & Engineers
          
          Major General Alexr. Hamilton. New York—
        